DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous Office Action has been vacated.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, and 16-24, drawn to a method of determining a relative position between a first and a second camera which comprises using the thermal conductivity and absorption coefficient each having specific respective values.
Group II, claim(s) 8-12, drawn to a method of determining a relative position between a first and a second camera which includes calculating a temperature difference.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a hybrid phantom determining the relative position between a first camera and a second camera, the first camera being a thermal camera captures a thermal image of the hybrid phantom, the second camera being a 3D camera that emits light onto the hybrid phantom and analyzes reflected light from the hybrid phantom, thus generating a 3D point cloud representing points on the surface of the hybrid phantom, the hybrid phantom comprising: a carrier part that carries a plurality of marker patch wherein at least a part of the carrier part has one of a first property and a second property, and each of the plurality of marker patches are constructed of a solid material having the other one of the first property and the second property,
wherein the first property is being reflective of the light emitted by the second camera thus reflecting the light emitted by the second camera back to the second camera, and
wherein the second property is reflecting less of the light emitted from the second camera than the first property”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of J. Rangel et al.: “3D thermal Imaging: Fusion of Thermography and Depth Cameras”, PROCEEDINGS OF THE 2014 INTERNATIONAL CONFERENCE ON QUANTITATIVE INFRARED THERMOGRAPHY, 1 January 2014 (2014-01-01), XP055439844, DOI: 10.21611/qirt.2014.035 (cited in the International Search report).  Because this taught by Pages 1-3, and 8-10, and Figs. 2, 3, and 8 of the prior art. 
The non-shared features of the independent claims are non-trivial therefore the restriction between these groups are reasonable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423